Rodgebs, J.
Appellant was convicted in the Circuit Court of Monroe County, Mississippi, upon an amended affidavit originally filed in the Mayor’s Court of the City of Aberdeen, charging him with possession of intoxicating liquors in violation of § 2613, Miss. Code 1942, Rec., for a second offense. He was sentenced to pay a fine of $500 and serve a term of ninety days in the Monroe County Jail.
 "Without detailing the many conflicting facts, inconsistencies and erroneous record entries in the first and second charges instituted in the mayor’s court shown in this appeal, it is sufficient to say the record is confusing. We cannot determine whether the first charge or the second, or both, were instituted in the mayor’s court or the ex-officio justice of the peace court. This case must therefore be reversed. See Washington v. State, 93 Miss. 270, 46 So. 539; Wright v. City of Belzoni, 188 Miss. 334, 194 So. 919.
The confusion of jurisdiction shown in this record, as in many similar records, grows out of the fact that the mayor did not keep two trial dockets as required by § 3374-103, Miss. Code 1942. Compare Murphy v. State, 164 Miss. 296, 144 So. 699.
The judgment of the circuit court sentencing appellant on the charge of having intoxicating liquors in his possession on a second offense is hereby reversed (Brown *734v. State, 222 Miss. 863, 77 So. 2d 694) and remanded to the circuit court without prejudice to the right of the State to file a new affidavit in the justice of the peace court (Travis v. State, 230 Miss. 578, 93 So. 2d 468) or proceed by indictment in the circuit court, as the case may be, upon a first offense charge. Faust v. State, 43 So. 2d 379 (Miss.); § 2433, Miss. Code 1942, Rec.
Reversed and remanded.
Lee, G. J., and McElroy, Jones and Patterson, JJ., concur.